Citation Nr: 1753213	
Decision Date: 11/20/17    Archive Date: 12/01/17

DOCKET NO.  14-02 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1974 to October 1978.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by the Boston, Massachusetts Department of Veterans Affairs (VA) Regional Office (RO).  In July 2017, a videoconference hearing was held before the undersigned; a transcript is in the record. 

The Veteran also perfected his appeal with respect to his claim of service connection for tinnitus; however, as a January 2017 rating decision granted service connection for tinnitus, that claim is no longer before the Board.


FINDING OF FACT

The Veteran's bilateral hearing loss is reasonably shown to be related to/caused by his exposure to noise trauma in service.


CONCLUSION OF LAW

Service connection for bilateral hearing loss is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

It is not in dispute that the Veteran has a bilateral hearing loss disability, as such is shown by official audiometry.  Based on his testimony that he was exposed to loud noises in his position as a welder, the Board concedes noise exposure in service.  What he still must show to substantiate this claim is that his hearing loss is related to his service/noise trauma therein.  In the absence of onset in service and continuity post service, whether a current hearing loss may be related to service or noise trauma therein is a medical question.

The Veteran testified that his hearing loss began shortly after service (six months to one year after separation) and continued thereafter.  There is no objective evidence that directly contradicts the Veteran's contention that his hearing loss is noise related.  On January 2012 VA examination, the examiner determined that the Veteran's tinnitus is at least as likely a symptom associated with hearing loss.  The Board notes that service connection for tinnitus was granted in a January 2017 rating decision based on the Veteran's exposure to noise during service.

Although there is negative evidence in the record, neither examiner has adequately addressed the Veteran's statements that he experienced hearing loss shortly after service.  Instead, each focuses on the fact that the Veteran's hearing was normal at service separation.  The absence of such diagnosis, however, is not fatal to a claim of service connection for such disability.  Ledford v. Derwinski, 3 Vet. App. 87 (1992); Hensley v. Brown, 5 Vet. App. 155 (1993).   

Resolving the remaining reasonable doubt regarding the etiology for the Veteran's hearing loss in his favor, as required (see 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), and based on his credible testimony of difficulty hearing since service, the Board concludes that it is reasonably shown that noise trauma was a factor in the Veteran's development of his current hearing loss disability, and that service connection for bilateral hearing loss is warranted.  


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


